1 Reported in 216 N.W. 244.
This is an appeal by the defendant Chandler from a judgment against him in the sum of $177.85, plus interest and costs, entered on January 25, 1927, in favor of the defendant Thomas as trustee in bankruptcy of Andrew Hansen. *Page 612 
The first trial of the case resulted in judgment entered on January 30, 1926, in favor of Thomas against Chandler and the plaintiff for $177.85, plus interest and costs. Chandler moved to set aside the judgment upon the ground that the court had no jurisdiction to enter a judgment in favor of Thomas and against him. By an order dated March 20, 1926, the judgment was set aside as to Chandler and the court ordered that Thomas serve upon Chandler the answer and counterclaim which he had interposed, that Chandler plead thereto within 20 days, and that the case stand for trial. Service was made. Chandler did not answer and the case was tried and findings made on December 21, 1926, which are the basis of the judgment of January 25, 1927, from which the appeal is taken.
There is no settled case or bill of exceptions. The court had jurisdiction, and the findings of fact and conclusions of law sustain the judgment. In the absence of a case or bill of exceptions we have nothing to review. 1 Dunnell, Minn. Dig. (2 ed.) §§ 342-344. The appellant claims several errors during the course of the proceedings. The purpose of a case or bill of exceptions is to present them to the court. With the record as it is we can do nothing.
Judgment affirmed.